Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 01/02/2020 have been reviewed and accepted by the examiner. 
Response to Arguments
	Regarding the applicant’s arguments on pages 8, and 11-14 directed at the rejection of claims 1 and 24 under 35 U.S.C. 103:
	The examiner respectfully agrees that the amended limitations are partly not taught by Kwatra in view of Harper and further in view of Goran, the examiner respectfully enters Kegel et al. (US 20150012468 A1) and  Levy (US 20210183482 A1) as part of a new grounds of rejection, 
In an analogous art Kegel teaches and wherein the at least one feature comprises a ratio of a number of items of media content to which the individual responded over an interval of time to a number of items of media content presented to the individual over the interval of time; time (0011; 0031; 0037; determining the percentage of recommended items such as media items to the user that the user interacted with such as being selected by the user, and where the data is collected for specific intervals)
	Kegel does also teach [0088] that information is collected and used as feedback for recommending content to a user, but does not output a users mental state,
	Examiner points to Levy (US 20210183482 A1),
Levy teaches In an analogous art Levy teaches a machine learning model that produces the current mental state as an output based on the feature set includinq the ratio; (0009; 0016; 0136; 0208; 0209; determining a users mental state based on input into machine learning system, the percentage of content the user was presented and read or interacted with, the examiner notes that a percentage is a ratio based on the (the number the user read/interacted with)/(all the content the user was presented))
	That is, Levy teaches using the interaction percentages of a user as input into a machine learning algorithm that outputs the user’s mental state.
	A new grounds of rejection can be found below. 
	New claim 25 is rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-13, 15-16, 18-20, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 20200153873 A1) in view of Harper et al. (US 20210015417 A1) and further in view of Goran et al. (US 20160234595 A1) in view of Kegel et al. (US 20150012468 A1) and further in view of Levy (US 20210183482 A1)


Regarding claim 1, Kwatra teaches a method (0003; method) comprising: 
(0054; 0083; cellular communications network; storing collected user data on the server devices storage; 0109; identifying a user and accessing (extracting) the user profile information), a feature set from data that is collected by at least one sensor, (0015; 0082; 0084; a user profile is generated including user attributes (equivalent to feature set) which is collected through environmental and wearable sensors)
wherein the at least one sensor is monitoring an individual, (0082;0084; sensors measuring the user)
wherein the feature set comprises at least one feature of the individual, (0015;0082;0084; a user profile is generated including user attributes (equivalent to feature set))
predicting, by the processing system, a current mental state of the individual, (0026; 0081; 0084; 0086; using sensor data to determine the emotional state of the user)
wherein the current mental state is predicted by providing the feature set, as input to a machine learning model; (0081; where determining the users emotional and mental state and well being is learned; 0093-0098; teaching the use of the iot sensor data in machine learning) and 
based on the current mental state of the individual: 
sending, by the processing system, media content to an endpoint device of the individual when the current mental state of the individual indicates that the individual is likely to be receptive to receiving the media content; (0081; 0087; 0089; filtering or not filtering and displaying the media content based on a person’s happiness, therefore if the user is happy and the content is positive then the user is receptive) or 
postponing, by the processing system, sending media content to the endpoint device of the individual when the current mental state of the individual indicates that the individual is unlikely to be receptive to receiving the media content.  (0081; 0087; 0089; 0090; pausing a video stream, or skipping non-compliant content and not displaying the content based on well being, emotional, and mental state of a user is below a threshold)

and wherein the at least one feature comprises a ratio of a number of items of media content to which the individual responded over an interval of time to a number of items of media content presented to the individual over the interval of time;
 	Kwatra discloses predicting, by the processing system, a current mental state of the individual, wherein the current mental state is predicted by providing the feature set as input to a machine learning model  but does not explicitly disclose “that produces the current mental state as an output based on the feature set including the ratio;”
In an analogous set Harper teaches and wherein the feature set excludes features extracted from images of the individual and features extracted from a voice sample of the individual; (Fig 2; wearable device; [0035] collecting data over time such ECG = electrocardiogram, temperature, breathing rate among other; 0034; the scope is not limited to image or audio or biometric data; 0011; the sensors may be wearable sensors, image, sensors or audio sensors; therefore there could be an exclusion of audio and image data based on the design and implementation preferences)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra to include a list of physiological data collected from a wearable sensor that excludes image and audio data as is taught by Harper
The suggestion/motivation for doing so is to use the subconscious and natural emotional expression [0003]
Kwatra discloses predicting, by the processing system, a current mental state of the individual, wherein the current mental state is predicted by providing the feature set as input to a machine learning model  but does not explicitly disclose “that produces the current mental state as an output based on the feature set including the ratio;”
Kwatra in view of Harper do not explicitly disclose and wherein the at least one feature comprises a ratio of a number of items of media content to which the individual responded over an interval of time 
 In an analogous art Goran teaches wherein the current mental state is predicted by providing the feature set, (0037; predicting a user’s emotional mood using the application activity and interaction with a specific application); ([0037] monitoring users activity and current interaction with an application; if activity is reported and the system is determining the users current mood, then if the user is currently interacting with the application then it would be used in predicting the current mood)
as input to a machine learning model (0110; machine learning model) that produces the current mental state (current emotional state) as an output based on the feature set (profile and activity information); (0107; 0110; using machine learning to place the user in a similar group, and where the group is based on the profile which includes information such moods and emotional state of the user, and therefore the placement of the user into the group with a specific emotional state is equivalent to produces the current mental state as an output)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper to include predicting a user’s current mental state based on the users application usage and a machine learning process 
The suggestion/motivation for doing so is provide the user with a mood helping suggestion based on mood and behavior [0004]
	Kwatra in view of Harper and further in view of Goran do not teach and wherein the at least one feature comprises a ratio of a number of items of media content to which the individual responded over an interval of time to a number of items of media content presented to the individual over the interval of time;
In an analogous art Kegel teaches wherein the at least one feature comprises a ratio of a number of items of media content to which the individual responded over an interval of time to a number of items (0011; 0031; 0037; determining the percentage of recommended items such as media items to the user that the user interacted with such as being selected by the user, and where the data is collected for specific intervals)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper in view of Goran to include collecting recommendation success rate over a specific period of time as is taught by Kegel 
The suggestion/motivation for doing so is provide the user with better recommendations
Kwatra in view of Harper in view of Goran in view of Kegel do not explicitly teach a machine learning model that produces the current mental state as an output based on the feature set includinq the ratio;
In an analogous art Levy teaches a machine learning model that produces the current mental state as an output based on the feature set including the ratio; (0009; 0016; 0136; 0208; 0209; determining a users mental state based on input into machine learning system, the percentage of content the user was presented and read or interacted with, the examiner notes that a percentage is a ratio based on the (the number the user read/interacted with)/(all the content the user was presented))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper in view of Goran in view of Kegel to include determining a user’s mental state as output from a machine learning model including a percentage as an input as is taught by Levy
The suggestion/motivation for doing so is better monitor content consumption and mental state [0002-0008]

Regarding claim 2, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the at least one (0080; where the iot device may be a display device (equivalent to endpoint device))

Regarding claim 3, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 2, and is disclosed above, Kwatra teaches wherein the processing system is integrated into the endpoint device of the individual (0080; 0054; 0059-0062; the iot device which is the user endpoint device may be a computer, laptop, and the processing system is defined to be software running on a computer)

Regarding claim 4, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the at least one feature further comprises a health indicator of the individual.  (0026; 0081; health profile of the user)

Regarding claim 5, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 4, and is disclosed above, Kwatra teaches wherein the health indicator is a blood pressure of the individual  (0084; physiological measurement of the person)

Regarding claim 6, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 4, and is disclosed above, Kwatra teaches wherein the health indicator is a heart rate of the individual (0084; physiological measurement of the person)
 
Regarding claim 9, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the at least one feature further comprises a location of the individual (0097; identifying the location of the family members in the home)

(0049; Table 1; recommendations are based on purchases of video on demand items, including weekly purchase item)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper in view of Goran to include collecting purchased items as is taught by Kegel The suggestion/motivation for doing so is provide the user with better recommendations

Regarding claim 12, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the at least one feature further comprises a history of interactions of the individual with previously presented media content (0027; 0031; 0076; utilizing user feedback and learned responses/reactions from previous content)

Regarding claim 13, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the at least one feature further comprises a preference of the individual (0015; utilizing user preference information)

Regarding claim 15, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the current mental state of the individual indicates that the individual is likely to be receptive to receiving the media content when the current mental state is a happy mental state (0081; 0087; 0089 filtering the media content based on a person’s happiness, therefore if the user is happy and the content is positive then the user is receptive)

Regarding claim 16, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches wherein the current mental state of the individual indicates that the individual is unlikely to be receptive to receiving the media content when the current mental state is an unhappy mental state (0081; 0087; 0089 filtering the media content based on a person’s happiness, therefore if the users happiness is low and the content could cause a negative response then the user is not receptive to the content)

Regarding claim 18, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra teaches further comprising: receiving, by the processing system, feedback regarding a reaction of the individual to the media content; and updating, by the processing system, the machine learning model in response to the feedback (0015; using the feedback to adjust the machine learning mechanism)

	Regarding claim 19 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium storing instructions (0059; non-transitory computer medium storing instructions)

	Regarding claim 20 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a device (0119; computer or device)

Regarding claim 23, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra in view of Harper do not explicitly teach but Goran teaches wherein at least one feature further comprises a genre of a movie or a music (information associated with the media content such as waterfalls/cats/ etc) that is being played by a movie application or a music streaming application that is currently in use by the individual  ([0007-0009; 0037] monitoring users activity and current interaction with an application; if activity is reported and the system is determining the users current mood, then if the user is currently interacting with the application then it would be used in predicting the current mood
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper to include using media content information when determining the users mood as is taught by Goran 
The suggestion/motivation for doing so is provide the user with a mood helping suggestion based on mood and behavior [0004]

Regarding claim 25, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra further teaches wherein the individual is determined to be likely to be receptive to receiving the media content when the current mental state of the individual corresponds to a mental state of the individual in which the individual was observed to have engaged with media content in the past. (Examiner respectfully notes that matching is part of the systems machine learning, it learns the users actions, during a user’s mental state, meaning it is equivalent to “observed to have engaged with the media content in the past”; 0081; 0086-0094; collecting information regarding the users emotional state and content viewed,  and based on the collected information, determining if the content has had a positive or negative effect. [0017; 0070-0072; 0090; 0098; 0110;] Based on the learned information filtering content so that the content being consumed meets the users profile)





Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 20200153873 A1) in view of Harper et al. (US 20210015417 A1) and further in view of Goran et al. (US 20160234595 A1) in view of Kegel et al. (US 20150012468 A1) and further in view of Levy (US 20210183482 A1) and further in view of Wilson et al. (US 20190279520 A1)


In an analogous art Wilson teaches wherein the health indicator is a number of steps walked by the individual (0932; user information includes steps walked by the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy to include determining certain types of information about the user such as steps walked by the user
The suggestion/motivation for doing so is to provide the user with time consuming and lifestyle information.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 20200153873 A1) in view of Harper et al. (US 20210015417 A1) and further in view of Goran et al. (US 20160234595 A1) in view of Kegel et al. (US 20150012468 A1) and further in view of Levy (US 20210183482 A1) and further in view of Marcade (US 20110119300 A1)

Regarding claim 14, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above, Kwatra in view of Harper do not explicitly teach wherein the predicting comprises: constructing, by the processing system, a matrix, wherein the matrix tracks the feature set as measured over a plurality of intervals of time; and applying, by the processing system, the machine learning model to the matrix, wherein an output of the machine learning model is a prediction of the current mental state
In an analogous art Goran teaches wherein an output of the machine learning model is a prediction of the current mental state (0107; 0110; using machine learning to place the user in a similar group, and where the group is based on the profile which includes information such moods and emotional state of the user, and therefore the placement of the user into the group with a specific emotional state is equivalent to produces the current mental state as an output)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper to include predicting a user’s current mental state based on the users application usage and a machine learning process as is taught by Goran
The suggestion/motivation for doing so is provide the user with a mood helping suggestion based on mood and behavior [0004]
Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy do not explicitly teach wherein the predicting comprises: constructing, by the processing system, a matrix, wherein the matrix tracks the feature set as measured over a plurality of intervals of time; and applying, by the processing system, the machine learning model to the matrix, wherein an output of the machine learning model is a prediction of the current mental state
In an analogous art Marcade teaches wherein the predicting comprises: constructing, by the processing system, a matrix, wherein the matrix tracks the feature set as measured over a plurality of intervals of time; and applying, by the processing system, the machine learning model to the matrix, (0042; creating data sets using available and defined data; (constructing)  0048; the datasets are defined within a time window based on timestamps (equivalent to interval); Fig 2; Fig4B; showing tables which by definition https://techterms.com/definition/matrix#:~:text=A%20matrix%20is%20a%20grid,considered%20more%20flexible%20than%20tables are interchangeable in tech (equivalent to matrix); 0011-0012 0059; and using advanced analytical models which by definition include (equivalent to machine learning model))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Kwatra in view of Harper in view of Goran in view of Kegel and 
The suggestion/motivation for doing so is to automatically generate datasets for analytical models


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 20200153873 A1) in view of Harper et al. (US 20210015417 A1) and further in view of Goran et al. (US 20160234595 A1) in view of Kegel et al. (US 20150012468 A1) and further in view of Levy (US 20210183482 A1) and further in view of Cope et al. (US 10295356 B1)

Regarding claim 22, Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy teach the method of claim 1, and is disclosed above Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy do not explicitly teach at least on feature further comprises a destination that the individual is being guided to by a navigation application that is currently in use by the individual
In an analogous art Cope teaches at least on feature further comprises a destination that the individual is being guided to by a navigation application that is current in use by the individual ( Col 6 Lines 31-58; determining the user activated a navigation application) (Col 6 Lines 31-58; Col 8 Lines 44-57; the application collects activity information such as navigation information including starting location and destination entered by the user)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kwatra in view of Harper in view of Goran in view of Kegel and further in view of Levy to include monitoring users navigation application and destination information when determining a user profile as is taught by Cope
The suggestion/motivation for doing so is provide the user with helping suggestions [Col 1 Background]





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451